Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al. (US 2005/0036253)
	With respect to claim  1-2 Tian teaches an online, double-conversion uninterruptible power supply (see Fig. 1 10-10n), comprising: a UPS input (input from main AC supply); a rectifier (not shown see paragraph 0007) , whose input is connected to the UPS input; an inverter (paragraph 0007 also shown in Fig 2), whose input is connected to an output of the rectifier; a UPS output (see AC output bus) connected to an output of the inverter; a bypass switch (18) connected between the UPS input and the UPS output; a control unit (17) configured to close the bypass switch in case of excessive output current and/or excessive voltage drop and/or excessive power demand (see paragraph 0007) at the UPS output; and an override input (see SCL/HSCL ), which, when activated, is configured to inhibit (see waiting for interrupt to synchronize switching paragraph 0055) closing the bypass switch.

With respect to claim 3 Tian teaches override input, when activated, is configured to turn off the inverter or the rectifier (see shutdown command 0057).
With respect to claims 4 Tian teaches a battery (paragraph 0007, item 16) connected to the output of the rectifier and to the input of the inverter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 2005/0036253) in view of Ziegler et al. (US 2009/0195075)
	With respect to claim 5 Tian teaches the use of a shutdown however does not teach the details of the interconnection between the battery and inverter. Ziegler teaches the use of a switch (14 or 54) between the battery and the inverter. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Tian to use a switch connected to disconnect the battery from the inverter in order to protect the battery. 


Allowable Subject Matter


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836